Citation Nr: 0936832	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-11 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a rib 
injury, claimed as secondary to service-connected right ankle 
fracture.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residuals of staph 
infection, to include infection of the blood, arms, buttocks, 
and entire body.  

3.  Entitlement to special monthly compensation at a higher 
rate than the intermediate rate between (l) and (m) for aid 
and attendance with disabilities evaluated 50 percent or 
more.  

4.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.  

5.  Entitlement to specially adapted housing.  

6.  Entitlement to an effective date earlier than November 
20, 2003, for the grant of service connection for lymphoma.  

7.  Entitlement to an effective date earlier than December 
17, 2008, for the grant of special monthly compensation for 
aid and attendance.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Department of the Army has verified that the Veteran 
served on active duty from July 1962 to November 1965 and 
from August 1967 to May 1969.  The Veteran's active duty 
included service in the Republic of Vietnam from August 1968 
to February 1969.  

In May 1969, the Veteran was transferred to the U.S. Army 
Reserve, and personnel records in the file indicate that he 
served on active duty for training (ADT) on the following 
dates:  March 9, 1972, to March 10, 1972; June 17, 1972, to 
July 1, 1972; September 15, 1972, to September 16, 1972; 
October 6, 1972, to October 7, 1972; November 3, 1972, to 
November 4, 1972; December 8, 1972, to December 9, 1972; 
January 12, 1973, to January 13, 1973; April 6, 1973, to 
April 7, 1973; May 4, 1973, to May 5, 1973; June 10, 1973, to 
June 22, 1973; July 1, 1973, to July 14, 1973; August 18, 
1973, to August 19, 1973; August 30, 1973; September 22, 
1973, to September 23, 1973; and December 3, 1973, to 
December 23, 1973.  He was discharged from the U.S. Army 
Reserve in August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in December 2002, August 
2004, October 2008, December 2008, and February 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  The appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal was previously before the Board in July 2008, at 
which time the Board, in pertinent part, remanded several 
claims for additional development and readjudication, 
including increased rating claims for the Veteran's service-
connected sleep disturbance, bilateral hydroceles with 
chronic orchialgia and left testicle atrophy, and left 
shoulder injury with rotator cuff tendonitis.  While the 
appeal was in remand status, the Veteran submitted several 
written statements indicating that he has not disagreed with 
the disability ratings assigned for the service-connected 
disabilities mentioned above.  See December 2008 written 
statement from the Veteran; see also undated Report of 
Contact.  Given the Veteran's repeated indication that he has 
not disagreed with the disability ratings assigned for the 
service-connected disabilities mentioned above, the RO 
construed his December 2008 letter as a withdrawal of his 
appeal, as contemplated by 38 C.F.R. § 20.204 (2008).  The 
Board agrees.  Because the Veteran has withdrawn his appeal 
as to the issues of entitlement to increased ratings for 
service-connected sleep disturbance, bilateral hydroceles 
with chronic orchialgia and left testicle atrophy, and left 
shoulder injury with rotator cuff tendonitis, those issues 
were not certified to the Board and will not be addressed 
herein.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
residuals of a rib injury which are due to any incident or 
event in active military service or to a service-connected 
disability, on either a causation or aggravation basis.

2.  The competent and probative evidence of record 
demonstrates the Veteran's service-connected residuals of 
staph infection, to include infection of the blood, arms, 
buttocks, and entire body is manifested by a history of 
cellulitis, erythema, and edema affecting the left lower 
extremity, painful, recurrent lesions on his buttocks, with 
no current evidence of any other infection affecting the 
skin, blood, or arms.  

3.  The Veteran's service-connected disabilities include 
lymphoma, rated 100 percent disabling; residuals of right 
ankle fracture, with degenerative joint disease, rated 30 
percent disabling; residuals of left ankle injury, with 
degenerative joint disease, rated 30 percent disabling; sleep 
disturbance, rated 30 percent disabling; history of left 
shoulder injury, with rotator cuff tendonitis, rated 20 
percent disabling; residuals of lumbar spine injury, rated 10 
percent disabling; residuals of right distal fibula fracture, 
with degenerative joint disease of the right knee, rated 10 
percent disabling; bilateral tinnitus, rated 10 percent 
disabling; bilateral hydroceles with chronic orchialgia and 
atrophy of the left testicle, rated 10 percent disabling; and 
left ear hearing loss, rated as noncompensable (zero 
percent).  The Veteran is in receipt of special monthly 
compensation for loss of use of a creative organ, on 
housebound criteria, and for aid and attendance.  He is also 
in receipt of a total disability rating based on individual 
unemployability due to service-connected disabilities.  

4.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected lymphoma 
results in no more than an inability to attend to the wants 
of nature and other personal needs so as to render the 
Veteran so helpless that he needs regular aid and attendance.  
A need for the higher level of aid and attendance is not 
shown by the preponderance of the evidence; nor is anatomical 
loss or loss of use of both hands, both legs, one arm, or 
complications preventing natural knee or elbow action with 
prosthesis, or blindness in both eyes resulting in only light 
perception or being so helpless so as to require regular aid 
and attendance.  

5.  The Veteran's service-connected disabilities do not 
result in permanent and total disability compensation due to 
the loss, or loss of use, of both lower extremities; 
blindness in both eyes plus the anatomical loss, or loss of 
use, of one lower extremity; or the loss, or loss of use, of 
one lower extremity, together with residuals of organic 
disease or injury or with loss of use of one upper extremity.  

6.  The Veteran's service-connected disabilities do not 
result in permanent and total disability due to blindness in 
both eyes with 5/200 visual acuity or less, or the anatomical 
loss or loss of use of both hands.  

7.  The Veteran is not blind; nor is his visual acuity in 
both eyes permanently impaired or 5/200 or less as a result 
of a service-connected disability; he does not have ankylosis 
of one or both knees or hips, or loss of use of either hand 
or either foot as a result of a service-connected disability.  

8.  The Veteran's original claim of entitlement to service 
connection for lymphoma was received on November 20, 2003, 
more than one year after his separation from active duty and 
active duty for training.

7.  The Veteran's informal claim for special monthly 
compensation based on aid and attendance was received on 
December 17, 2008, and entitlement to special monthly 
compensation based on aid and attendance is not shown by the 
evidence of record until February 2009.  

8.  By rating action in February 2009, the RO granted 
entitlement to special monthly compensation based on aid and 
attendance, effective December 17, 2008, the date on which 
the Veteran's informal claim was received.


CONCLUSIONS OF LAW

1.  Residuals of a rib injury were not incurred in or 
aggravated by active service, and are not shown to be due to, 
the result of, or aggravated by service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.310 (2008).  

2.  The schedular criteria for a disability rating higher 
than 10 percent for service-connected residuals of staph 
infection, to include infection of the blood, arms, buttocks, 
and entire body, have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4118, Diagnostic Code 7804 
(2002 & 2008).  

3.  The criteria for special monthly compensation based on 
aid and attendance higher than the intermediate rate between 
(l) and (m), with disabilities rated 50 percent or more, have 
not been met.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.350, 3.352 (2008).  

4.  The criteria for a certificate for automobile and 
adaptive equipment, or adaptive equipment only, have not been 
met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.808 (2008).  

5.  The criteria for specially adapted housing assistance 
have not been met.  38 U.S.C.A. §2101(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.809 (2008).  

6.  The criteria for an effective date prior to November 20, 
2003, for the grant of service connection for lymphoma have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2008).

7.  The criteria for an effective date prior to December 17, 
2008, for the grant of special monthly compensation based on 
aid and attendance have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 3.401 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the VCAA duty to notify was satisfied as to all 
issues on appeal by way of letters sent to the Veteran in 
February 2003, October 2008, and January 2009, which fully 
addressed all required notice elements and was sent prior to 
the initial RO decisions in this matter.  The letters 
informed the Veteran of what evidence was required to 
substantiate his claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  The October 2008 
and January 2009 letters also informed the Veteran of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the Veteran's VA outpatient treatment records dated through 
March 2009 and the evidentiary record contains private 
medical records showing treatment for his various 
disabilities dated through July 2009.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In addition, the Veteran 
was afforded a VA examination in September 2008, and an 
addendum to the report was submitted in October 2008.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  Service Connection Claim

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303(a) (2008).  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  An increase in severity of 
a non-service-connected disorder that is proximately due to 
or the result of a service-connected disability, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  Aggravation will be 
established by determining the baseline level of severity of 
the non-service-connected condition and deducting that 
baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
secondary service connection may be made.  This had not been 
VA's practice, which suggests that the recent change amounts 
to a substantive change.  The present case predates the 
regulatory change.  Given what appear to be substantive 
changes, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  In any event, the record does not support 
secondary service connection under any theory.

The Veteran seeks service connection for residuals of a rib 
injury, claimed as secondary to a service-connected right 
ankle fracture.  In this regard, the evidence shows the 
Veteran suffered a fracture to his ribs after falling from a 
ladder in 1991.  He has asserted that the fall and rib 
fracture sustained in 1991 were due to his service-connected 
right ankle disability, essentially arguing that the 
instability in his right ankle caused him to lose balance and 
fall, which resulted in injuries to his ribs and lumbar 
spine.

With regard to the spinal injury, the Board notes service 
connection has been established for residuals of a lumbar 
spine disability, as secondary to service-connected right 
ankle disability.  The Veteran has argued that the rib 
fracture occurred at the same time as the lumbar spine injury 
and, because he continues to have symptoms which he believes 
are related to the previous rib fracture, service connection 
is warranted.  

The Veteran has asserted that, since the 1991 rib injury, he 
has had constant chest pain which he believes is a residual 
condition of the previous fib fracture.  Indeed, review of 
the record reveals that the only residual condition the 
Veteran complains of, as related to the previous rib 
fracture, is chest wall pain and/or tenderness.  At the 
August 2002 Bones VA examination, the Veteran reported that 
the rib fracture no longer caused pain when he stood up, but 
that he still felt some transient pain when he lay down at 
night.  He has also asserted that the pain causes difficulty 
sitting and sleeping.  See written statements dated May 2002 
and November 2008.  

The Veteran's statements regarding his chest wall pain are 
considered competent lay evidence, and his complaints of pain 
have been noted by medical professionals.  See VA examination 
reports dated August 2002 and September 2008.  However, 
despite the Veteran's subjective complaints of pain, there is 
no objective evidence of a current disability to which the 
Veteran's complaints of pain can be associated.  

The physician who conducted the August 2002 VA examinations 
noted that objective examination revealed the Veteran had no 
tenderness to palpation in the rib area.  Nevertheless, the 
August 2002 VA examiner noted that it is normal for the 
Veteran to limit his range of motion in the thoracic spine 
between zero to five percent during his nighttime flare-ups 
of pain.  The August 2002 VA examiner opined, however, that 
the Veteran's rib fracture was healed and that X-rays were 
consistent with such a finding.  

In April 2002, the Veteran complained of problems with his 
rib cage.  He did not report any specific symptoms, and it is 
not clear whether any underlying disability was found, 
because he submitted only a partial copy of the medical 
report.  See April 2002 partial medical record from Dr. B.F.  
Nevertheless, review of the August 2002 VA Bones examination 
reveals a healed fracture, and the September 2003 VA Bones 
examination reveals the Veteran did not report any current 
problems or symptoms that he believed were secondary to his 
previous rib fracture.  

The physician who conducted the September 2008 VA examination 
noted the Veteran's complaints of chest pain over the years, 
which he also noted was secondary to the 1991 incident.  
However, the September 2008 VA examiner noted there was no 
evidence of physical abnormalities found on examination and 
X-rays taken at that time were negative for any appreciable 
deformity or fracture.  

While there is competent evidence that the Veteran 
experiences musculoskeletal chest pain, the evidentiary 
record does not contain any objective clinical findings of an 
underlying or associated chest or rib disability.  See 
Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  Indeed, the preponderance of the medical evidence 
of record shows that the previous rib fracture is healed, 
with no appreciable deformity, fracture, or abnormal bone 
change.  See VA examination reports dated August 2002 and 
September 2008; see also October 2008 Addendum.  

The only evidence of record that links the Veteran's current 
chest pain to his service-connected right ankle disability 
consists of his own statements.  The Board does not doubt the 
Veteran sincerely believes his current chest pain is related 
to his service-connected disability; however, the medical 
evidence of record does not show any underlying chest or rib 
disability and, without evidence of an underlying disability 
causing the current pain, the medical and lay evidence 
relating the Veteran's chest pain to the 1991 fall is 
insufficient to support the grant of service connection.  

Based upon the foregoing, the Board finds there is no 
evidence showing the Veteran currently suffers from a 
residual rib or chest disability.  His complaints of chest 
pain are not considered evidence of a disability, without 
medical evidence of an actual disability to which the 
complaints of pain may be associated.  Without proof of the 
existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
We recognize that the Court of Appeals for Veterans Claims 
has held that the presence of a chronic disability at any 
time during the claims process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
other than pain, there is no evidence of record which shows 
the Veteran has been diagnosed with any rib disorder at any 
time since he was separated from service.  Therefore, the 
claims for service connection for residuals of rib injury 
must be denied, and there is no reasonable doubt to be 
resolved in his favor.  See Gilbert, supra.

B.  Increased Rating Claim

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2008).  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for residuals of staph 
infection of the blood, arms, buttocks, and entire body was 
established in December 2008, and the RO assigned a 10 
percent disability rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7804, effective March 27, 2002.  

The Veteran has asserted that his service-connected residual 
staph disability warrants a disability rating higher than 10 
percent.  As noted, he is currently rated as 10 percent 
disabled under the criteria of DC 7804.  His specific 
disability, residuals of a staph infection, is not listed in 
the Rating Schedule, and the RO applied DC 7804 pursuant to 
38 C.F.R. § 4.20, which provides that it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  Id.  


The RO determined that the most closely analogous diagnostic 
code is DC 7804, which provides the rating criteria for 
superficial scars that are painful on examination.  Under 
that code, superficial scars that are painful on examination 
warrant a 10 percent disability rating.  

The Veteran has asserted that, although his staph infection 
is no longer contagious, there are periods when his infection 
flares-up and he has a severe rash on his body.  He has also 
asserted that complications from staph infections can lead to 
blood poisoning, which can affect his heart, lungs, and other 
organs.  

Review of the evidence shows that, in July 2003, the Veteran 
suffered a puncture wound to his left lower leg, which 
resulted in an infection diagnosed as cellulitis.  He was 
given antibiotics and told to wrap his leg, which helped the 
cellulitis improve somewhat.  The examining physician noted 
that the Veteran's history and examination also revealed 
findings consistent with venous insufficiency.  See VA 
outpatient treatment records dated July 2003.  

At the September 2003 VA Diabetes Mellitus examination, the 
examiner noted the Veteran's history of cellulitis and 
chronic venous insufficiency.  Objective examination revealed 
warmth and erythema in the left lower extremity from the calf 
down consistent with cellulitis, which the examiner noted was 
being treated.  There was no oozing, seepage, or open 
ulceration.  As to the right lower extremity, examination 
revealed hyperpigmentation consistent with chronic venous 
insufficiency.  

The physician who conducted the June 2004 VA Infectious 
Diseases examination noted the Veteran's history of recurrent 
staph infections involving the sinuses, throat, blood, 
buttocks, and legs, as well as the recent infection involving 
his left lower leg.  The examiner did not report any findings 
related to the Veteran's staph infection found at the June 
2004 examination, and he reported that the Veteran's left leg 
infection had resolved in March 2004.  

In September 2008, the Veteran was afforded a VA examination 
to determine whether he had any current residual condition 
related to his recurrent staph infection, including 
cellulitis.  The examiner noted the Veteran's history of 
recurrent staph infections and rashes and his attempts to rid 
his body of the infection.  Objective examination revealed no 
evidence of any noted signs of skin infection.  The examiner 
stated that there is no current evidence of recurrence of the 
staph infection since the July 2003 cellulitis, noting the 
Veteran was not currently manifesting any signs of staph 
infection on examination.  

In October 2008, the examiner who conducted the September 
2008 VA examination re-interviewed the Veteran and re-
examined his claims file.  The examiner noted the Veteran's 
report of recurrent painful lesions that occur on his body, 
primarily in the buttocks area each month.  The Veteran 
reported that they start as multiple little blisters that he 
breaks open and drains them to lessen the pain.  He reported 
that, if he does not break the blisters open, the pain is 
unbearable.  The Veteran also reported that he cleans the 
area with the blisters, and applies an ointment that improves 
the pain.  

Review of the record reveals the RO granted the initial 10 
percent disability rating for the Veteran's service-connected 
residual staph infection disability based upon the findings 
of the October 2008 VA examination report, particularly his 
report of recurrent, painful lesions on his buttocks.  In 
evaluating whether a disability rating higher than 10 percent 
is warranted, the Board notes the preponderance of the 
pertinent evidence shows the Veteran's service-connected 
residual staph infection disability is currently manifested 
by no more than recurrent, painful lesions on his buttocks.  
See October 2008 VA examination report.  Any other residual 
condition, including cellulitis and infections of the blood 
and arms, are not shown by the preponderance of the evidence.  
See also September 2008 VA examination report; VA outpatient 
treatment records dated from July 2002 to March 2009.  

Although cellulitis is not shown in the most recent medical 
evidence of record, the diagnosis of cellulitis during the 
appeal period is considered competent evidence of a current 
disability.  See McClain v. Nicholson, supra.  While the 
medical evidence shows the Veteran's cellulitis was a 
residual condition of his service-connected residual staph 
infection disability, the medical evidence shows the 
cellulitis was manifested by edema and erythema, with no 
oozing, seepage, or open ulceration.  See September 2003 VA 
examination report; see also VA outpatient treatment records 
dated July 2002 to March 2009.  Therefore, the Board finds 
that the service-connected residual staph infection 
disability, currently manifested by recurrent, painful 
lesions on the buttocks and previously manifested by 
cellulitis, is consistent with the 10 percent disability 
rating currently assigned to the service-connected residual 
staph infection disability under DC 7804.  

Ten percent is the highest disability rating possible under 
DC 7804; therefore, to ensure the Veteran receives the 
highest possible disability rating, the Board has considered 
his service-connected disability under all other potentially 
applicable diagnostic codes.  

During the pendency of the Veteran's claim and appeal, 
amendments were made to the criteria for rating the skin, 
effective August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 
2002) (initially codified at 38 C.F.R. § 4.118, DCs 7800 to 
7833 (2002)).  Additional amendments were recently made to 
the rating criteria for skin; however, those amendments only 
apply to claims that were received on or after October 23, 
2008, and will not be applied in the decision herein.  See 73 
Fed. Reg. 54,710 (Sept. 23, 2008) (codified at 38 C.F.R. 
§ 4.118, DCs 7800 to 7805 (2008).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Prior to August 2002, superficial scars that are poorly 
nourished and have repeated ulceration warrant a 10 percent 
disability rating.  Superficial scars that are tender and 
painful on objective demonstration also warrant a 10 percent 
rating.  Scars may also be rated on limitation function of 
the part affected.  38 C.F.R. § 4.118, DCs 7803 to 7805 
(2002).  

Under the revised regulations, a 10 percent evaluation is 
warranted for scars other than on the head, face, or neck, 
where such are deep and cause limited motion in an area 
exceeding six square inches; for scars covering an area of 
144 square inches or greater where superficial and without 
resulting limited motion; for a superficial, unstable scar 
(characterized by frequent loss of skin covering the scar); 
or a superficial scar that is painful on examination.  
38 C.F.R. § 4.118, DCs 7801 to 7804 (2008).  Otherwise, scars 
will continue to be rated on the limitation of motion of the 
affected part, under DC 7805.  

In evaluating the Veteran's claim, the Board notes that none 
of the diagnostic codes that evaluate skin disabilities 
provide disability ratings higher than 10 percent.  
Therefore, DCs 7800, 7801, 7802, and 7805 (2002 & 2008) do 
not assist the Veteran in obtaining a higher disability 
rating.  Despite his assertion that staph infections may 
cause blood poisoning and other impairment to organs, such 
conditions have not been shown by the preponderance of the 
evidence.  Instead, the Veteran's service-connected 
disability has only been shown to be manifested by conditions 
affecting the skin.  Therefore, all potentially applicable 
diagnostic codes have been considered and a disability rating 
higher than 10 percent is not warranted for service-connected 
residual staph infection disability.  

The Board has considered whether the Veteran is entitled to a 
staged rating for his service-connected disability, as the 
Court has indicated can be done in this type of case.  See 
Fenderson, supra.  However, upon reviewing the longitudinal 
record in this case, the Board finds that, at no time since 
the filing of the Veteran's claim for service connection, in 
April 2002, has his residual staph infection disability been 
more disabling than as currently rated under this decision.  
His subjective complaints and objective findings have been 
relatively consistent throughout the pendency of this claim 
and appeal.  

Therefore, the Board finds the 10 percent disability rating 
currently assigned adequately reflects the functional 
limitation associated with the Veteran's service-connected 
residual staph infection disability, and he is not entitled 
to a disability rating in excess of 10 percent.  There is no 
reasonable doubt as to this issue to be resolved.  See 
Gilbert, supra.  


C.  Increase in Special Monthly Compensation

In December 2008, the Veteran called the RO inquiring about 
receiving special monthly compensation on the basis of aid 
and attendance because of his service-connected lymphoma 
disability that was rated 100 percent disabling.  In February 
2009, the RO issued a rating decision, which granted 
entitlement to special monthly compensation based on aid and 
attendance (SMC-AA), effective December 17, 2008.  

In granting entitlement to SMC-AA, the RO noted the medical 
evidence showing the Veteran's lymphoma had invaded his liver 
and spleen, which resulted in cirrhosis and ascites and 
required frequent visits to the hospital for paracentesis.  
The RO also noted the Veteran's February 2009 letter, wherein 
he stated that he pays others to perform daily tasks 
necessary for personal and household needs and that he spends 
a considerable amount of time in bed due to extreme fatigue 
and pain caused by lymphoma.  The RO determined the Veteran 
met the criteria for SMC-AA pursuant to 38 U.S.C.A. § 1114(l) 
and 38 C.F.R. § 3.350(b).  

In March 2009, the Veteran expressed disagreement with the 
level of compensation received for his SMC-AA award, arguing 
that he needed the higher level of care provided by 
38 U.S.C.A. § 1114(r).  Thereafter, in April 2009, the RO 
issued a rating decision which determined the February 2009 
rating decision contained clear and unmistakable error as to 
the rate originally assigned under 38 U.S.C.A. § 1114(l).  
The RO corrected the Veteran's SMC-AA rate to the 
intermediate rate between (l) and (m), due to the Veteran's 
entitlement to aid and attendance with additional 
disabilities evaluated 50 percent or more.  

While the RO increased the Veteran's rate for SMC-AA, the 
Veteran has not indicated that he is satisfied with the rate 
currently assigned and, thus, the appeal continues.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

According to the applicable criteria, the special monthly 
compensation provided by 38 U.S.C.A. § 1114(l) is payable for 
anatomical loss or loss of use of both feet, one hand and one 
foot, blindness in both eyes with visual acuity of 5/200 or 
less, or being permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 C.F.R. § 3.350(b).  

"Loss of use" of a hand or foot will be held to exist when 
no effective function remains other than that which would be 
equally well served by an amputation stump at the side of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc, in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2).  Examples of loss of 
use of a foot or hand include extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of three and 
one half inches or more.  See id.  Also included is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  See id.  

The special monthly compensation provided by the next higher 
rate, e.g. 38 U.S.C.A. § 1114(m), is payable for anatomical 
loss or loss of use of both hands, anatomical loss or loss of 
use of both legs at a level, or with complications, 
preventing natural knee action with prosthesis in place; 
anatomical loss or loss of use of one arm at a level, or with 
complications, preventing natural elbow action with 
prosthesis in place with anatomical loss or loss of use of 
one leg at a level, or with complications, preventing natural 
knee action with prosthesis in place; blindness in both eyes 
having only light perception; or blindness in both eyes 
leaving the veteran so helpless as to be in need of regular 
aid and attendance.  38 C.F.R. § 3.350(c).  

The regulations provide details as to when an intermediate or 
next higher rate is warranted.  See 38 C.F.R. § 3.350(f).  An 
intermediate rate between 38 U.S.C.A. § 1114(l) and (m) is 
warranted with anatomical loss or loss of use of one foot 
with anatomical loss or loss of use of one leg at a level, or 
with complications preventing natural knee action with 
prosthesis in place; anatomical loss or loss of use of one 
arm at a level, or with complications preventing natural 
elbow action with prosthesis in place; anatomical loss or 
loss of use of one leg at a level, or with complications 
preventing natural knee action with prosthesis in place with 
anatomical loss or loss of use of one hand; or blindness of 
one eye with 5/200 visual acuity or less and blindness of the 
other eye having only light perception.  See 38 U.S.C.A. 
§ 3.350(f)(1)(iii), (vi), 2(i).  

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) through (n) and the intermediate or next higher 
rate provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher intermediate rate or, if 
already entitled to an intermediate rate, to the next higher 
statutory rate under 38 U.S.C.A. § 1114, but not above the 
(o) rate.  The disability or disabilities independently 
ratable at 50 percent or more must be separate and distinct 
and involve different anatomical segments or bodily systems 
from the conditions establishing entitlement under 
38 U.S.C.A. § 1114(l) through (n) or the intermediate rate 
provisions.  See 38 C.F.R. § 3.350(f)(3).  

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a), which includes inability to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable, frequent need of adjustment of any special 
prosthetic or orthopedic appliances, which cannot be done 
without aid, inability to feed himself through loss of 
coordination of upper extremities or extreme weakness; 
inability to attend the wants of nature, or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his or her daily environment.  See 38 C.F.R. 
§ 3.352(a).  

A veteran is entitled to the higher level of aid and 
attendance allowance authorized by 3.350(h) in lieu of the 
regular aid and attendance allowance when all of the 
following conditions are met: the veteran is entitled to the 
compensation authorized under 38 U.S.C.A. § 1114(o), or the 
maximum rate of compensation authorized under 38 U.S.C.A. 
§ 1114(p); the veteran meets the requirements for entitlement 
to the regular aid and attendance allowance in paragraph (a) 
of this section; and the veteran needs a "higher level of 
care" (as defined in paragraph (b)(2) of this section) than 
is required to establish entitlement to the regular aid and 
attendance allowance, and in the absence of the provision of 
such higher level of care the veteran would require 
hospitalization, nursing home care, or other residential 
institutional care.  38 C.F.R. § 3.352(b).  

As noted, the Veteran is seeking a higher rate for special 
monthly compensation based on aid and attendance.  As also 
noted, the Veteran is currently receiving the intermediate 
rate between (l) and (m), based on his entitlement to aid and 
attendance due to lymphoma, with additional disabilities 
evaluated 50 percent or more.  

Turning to the merits of this claim, the evidence shows the 
Veteran's service-connected lymphoma requires that he rely on 
family members to help with personal needs and pay other 
people to conduct his daily sanitation disposal and other 
daily needs.  His service-connected lymphoma also results in 
hi spending a considerable amount of time in bed due to 
fatigue, pain, and lower extremity swelling.  See February 
2009 statement from the Veteran.  Based on this evidence, the 
Board finds SMC-AA is warranted under 38 U.S.C.A. § 1114(l).  
See 38 C.F.R. § 3.350(b).  

However, the next higher rate under 38 U.S.C.A. § 1114(m) is 
not warranted because anatomical loss or loss of use of both 
hands, both legs, or one arm, complications preventing 
natural knee or elbow action with prosthesis, or blindness in 
both eyes resulting in only light perception or being so 
helpless so as to require regular aid and attendance is not 
shown by the preponderance of the evidence of record.  See 
38 C.F.R. § 3.350(c).  While the evidence shows the Veteran 
experiences lower extremity edema and swelling due to his 
service-connected lymphoma disability, the evidence also 
shows that he remains ambulatory, without the need of 
assistive aids, and is able to drive his car on occasion.  
See VA outpatient treatment records dated April 2007, 
September 2008, October 2008, and December 2008.  As such, 
anatomical loss or loss of use of the Veteran's legs is not 
shown by the evidence of record, and there is no evidence 
showing the Veteran has a prosthesis and is unable to 
complete natural knee action.  Therefore, a higher rate of 
special monthly compensation based on aid and attendance is 
not warranted in this case.  See 38 U.S.C.A. § 1114(l), (m); 
38 C.F.R. § 3.350(b), (c).  

In fact, review of the record appears to show that the 
intermediate rate between (l) and (m), currently assigned to 
the Veteran's award of SMC-AA, is not warranted.  The 
specific disabilities contemplated by 38 C.F.R. 
§ 3.350(f)(1)(iii), (vi) and (2)(i) are not shown by the 
preponderance of the evidence; therefore, an intermediate or 
next higher rate between (l) and (m) is not warranted under 
that regulation.  

As noted above, the RO granted entitlement to SMC-AA at the 
intermediate rate between (l) and (m) based upon the 
Veteran's disabilities, other than lymphoma, evaluated 50 
percent or more.  However, it appears the RO gratuitously 
granted the increase to the intermediate rate between (l) and 
(m) because, while the Veteran has 10 other service-connected 
disabilities, none of those service-connected disabilities is 
independently rated at 50 percent or more, as required by 
38 C.F.R. § 3.350(f)(3).  It appears the RO combined the 
disability ratings assigned to the Veteran's other service-
connected disabilities to reach the 50 percent threshold; 
however, the regulation provides that application of that 
section requires the disabilities be independently ratable at 
50 percent or more.  38 C.F.R. § 3.350(f)(3).  

Even if the Board were to assume that the intermediate rate 
between (l) and (m) is warranted for the Veteran's 
entitlement to SMC-AA, the preponderance of the evidence does 
not contain findings which support the grant of the next 
higher rate under 38 U.S.C.A. § 1114(m), as discussed above.  

The Board has considered the Veteran's argument that he 
requires the higher level of aid and attendance, but he is 
not entitled to the compensation authorized under 38 U.S.C.A. 
§ 1114(o), which is one of the criteria for the higher level 
of compensation.  See 38 C.F.R. § 3.352(b).  Indeed, 
anatomical loss of use of both arms so near the shoulder as 
to prevent use of a prosthetic appliance; conditions 
entitling two or more of the rates provided in 38 U.S.C.A. 
§ 1114(l) through (n); bilateral deafness rated at 60 percent 
or more disabling combined with service-connected blindness 
with bilateral visual acuity 5/200 or less; and service-
connected total deafness in one ear or bilateral deafness 
rated at 40 percent or more disabling with service-connected 
blindness of both eyes having only light perception or less 
is not shown by the preponderance of the evidence.  
Therefore, the higher level of aid and attendance is not 
warranted.  38 C.F.R. § 3.352(b).  

In sum, the Board finds the preponderance of the evidence 
supports a finding that the Veteran's service-connected 
lymphoma causes him to be so helpless that he needs regular 
aid and attendance under 38 U.S.C.A. § 1114(l); however, the 
preponderance of the evidence is against a finding that the 
level of disability of his service-connected lymphoma and 
other service-connected disabilities warrants entitlement to 
special monthly compensation based on aid and attendance at a 
rate higher than the intermediate level between 38 U.S.C.A. 
§ 1114 (l) and (m).  As the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt 
doctrine is not for application and the Veteran's claim must 
be denied.  See Gilbert v. Derwinski, supra.

D.  Automobile and Adaptive Equipment,
or Adaptive Equipment Only

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one or both feet 
or one or both hands; or, permanent impairment of vision in 
both eyes, resulting in (1) vision of 20/200 or less in the 
better eye with corrective glasses, or (2) vision of 20/200 
or better, if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of the visual field subtends an angular distance no 
greater than twenty degrees in the better eye.  38 C.F.R. 
§ 3.808(a).  Entitlement to adaptive equipment only is 
warranted if the veteran had ankylosis of at least one knee 
or hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808 (b)(4).  

The Veteran has asserted that he is entitled to a certificate 
for automobile and adaptive equipment or for adaptive 
equipment only because he is shown to have a significant 
impairment in right ankle function and he is totally and 
permanently disabled.  See May 2005 Notice of Disagreement.  
He has also asserted that his service-connected right ankle 
disability, combined with his service-connected right knee 
disability, causes him to lose his balance and fall.  See 
December 2008 Veteran Statement.  

His service-connected disabilities include lymphoma, rated 
100 percent disabling; residuals of right ankle fracture, 
with degenerative joint disease, rated 30 percent disabling; 
residuals of left ankle injury, with degenerative joint 
disease, rated 30 percent disabling; sleep disturbance, rated 
30 percent disabling; history of left shoulder injury, with 
rotator cuff tendonitis, rated 20 percent disabling; 
residuals of lumbar spine injury, rated 10 percent disabling; 
residuals of right distal fibula fracture, with degenerative 
joint disease of the right knee, rated 10 percent disabling; 
bilateral tinnitus, rated 10 percent disabling; bilateral 
hydroceles with chronic orchialgia and atrophy of the left 
testicle, rated 10 percent disabling; and left ear hearing 
loss, rated as noncompensable (zero percent).  

Review of the evidence reveals the Veteran has a history of 
instability and swelling in his right ankle and right knee, 
which has resulted in numerous falls.  See August 2002 VA 
examination report.  The evidence also shows that he has leg 
swelling due to service-connected lymphoma.  See April 2007 
VA outpatient treatment record.  Subsequent medical records 
show the Veteran's gait is very slow; however, the evidence 
also shows the Veteran is able to walk without ambulatory 
aids.  See September 2008 VA examination report; see also 
December 2008 VA outpatient treatment record.  Despite the 
evidence showing the Veteran's service-connected right ankle, 
right knee, and lymphoma disabilities cause complications in 
his lower extremities, the evidence does not demonstrate the 
types of disability needed to warrant entitlement to 
automobile and/or adaptive equipment.  

Indeed, the evidence does not demonstrate, nor does the 
Veteran allege, loss of use of both hands due to service-
connected disability, or permanent impairment of vision.  
Moreover, the severity of his service-connected right ankle, 
right knee, and lymphoma disabilities do not amount to loss 
or permanent loss of use of one or both feet.  As noted, 
while the Veteran's lower extremity function is impaired, the 
evidence does not reflect that no effective function remains 
in the right ankle, knee, or lower extremity, as the evidence 
shows he is still able to walk.  Nor does the evidence 
demonstrate extremely unfavorable complete ankylosis of the 
knee, complete ankylosis of two major joints of an extremity, 
shortening of the lower extremity, or complete paralysis of 
the external popliteal nerve and consequent footdrop 
associated with the Veteran's service-connected disabilities.  

The severity of the Veteran's service-connected disabilities, 
including service-connected right ankle, right knee, and 
lymphoma disabilities, are not in question.  However, the 
service-connected disabilities do not result in the severity 
of function required for automobile adaptive equipment or 
adaptive equipment only.  In the absence of a qualifying 
disability, which is a threshold requirement, the 
preponderance of the evidence is against the claim.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, 
entitlement to automobile and adaptive equipment, or for 
adaptive equipment only, is not established.  

E.  Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  

The phrase "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).  

The Veteran has asserted that he is entitled to specially 
adapted housing because of the severity of his service-
connected disabilities.  Review of the record reveals he has 
several service-connected disabilities, including service-
connected right ankle, right knee, and lymphoma, which affect 
his stability and cause him to be unemployable.  However, the 
preponderance of the evidence fails to show that the 
Veteran's service-connected disabilities result in loss or 
loss of use of both lower extremities so as to preclude 
locomotion without assistive aids, blindness with the 
anatomical loss or loss of use of one lower extremity, loss 
or loss of use of one lower extremity with residuals of 
organic disease which affect the functions of balance or 
propulsion, or the loss or loss of use of one lower extremity 
with the loss or loss of use of one upper extremity so as to 
affect the functions of balance and propulsion.  See 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  

Indeed, while the evidence shows some of the Veteran's 
service-connected disabilities impair his stability, he is 
not shown to have no effective function in his lower 
extremities; nor does the evidence show that his service-
connected disabilities preclude locomotion such that he 
requires assistive devices.  

The Board does not doubt the Veteran sincerely believes he is 
entitled to specially adapted housing; however, without 
evidence of the type of disability needed to warrant 
entitlement, the preponderance of the evidence is against the 
claim.  See Sabonis, supra.  Thus, entitlement to specially 
adapted housing is not established.  

F.  Earlier Effective Date Claims

1.  Lymphoma

Service connection for lymphoma, associated with herbicide 
exposure, was established in October 2008, and the RO 
assigned a 100 percent disability rating, effective November 
20, 2003.  The Veteran contends, however, that the effective 
date for the grant of service connection should be March 22, 
2003, the date he submitted his several claims of entitlement 
to service connection.  


The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The statute and regulation 
provide, in pertinent part, that the effective date for an 
award of compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
If service connection is granted based on a claim received 
within one year of separation from active duty the effective 
date will be the day following separation.  Id.  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action indicating an intent to apply for 
VA benefits from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered to be an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

In this case, the Veteran was separated from active duty in 
May 1969, and last served on active duty for training in 
December 1973.  His original claim of entitlement to service 
connection for lymphoma or cancer was received on 
November 20, 2003.  He was awarded service connection in an 
October 2008 rating decision, made effective from November 
20, 2003.  

While he has argued that the effective date for the grant of 
service connection for lymphoma should date back to March 
2002, the evidentiary record is devoid of any communication 
from the Veteran, prior to November 2003, which indicates an 
intent or desire to file a claim of entitlement to service 
connection for lymphoma. 

Review of the record reveals he filed several service 
connection claims in March and April 2002.  However, the 
Board has carefully reviewed the Veteran's statements and 
finds that, while he sought entitlement to service connection 
for several disabilities, including a defective left kidney, 
body rash, blurry vision, and headaches as secondary to 
herbicide exposure, he did not express an intent or desire to 
file a claim for lymphoma or cancer.  Even in liberally 
construing the Veteran's statements, the Board finds no 
intent or desire to file a claim of service connection for 
lymphoma.  See Servello v. Derwinski, 3 Vet. App. 196, 198- 
200 (1992); see also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) (noting that VA must liberally construe all documents 
filed by a claimant in order to determine, or even to infer, 
what claims have been filed).  Moreover, the Board finds the 
first medical evidence of lymphoma is dated November 2003, 
when a CT scan of the Veteran's abdomen revealed findings 
consistent with a differential diagnosis of lymphoma or 
metastatic disease.  See November 2003 VA outpatient 
treatment record.  

Therefore, the Board finds the preponderance of the evidence 
shows the Veteran did not file a claim of entitlement to 
service connection for lymphoma, and the evidence did not 
show entitlement to such benefit, until November 20, 2003.  
As a result, the proper effective date for the grant of 
service connection for lymphoma is November 20, 2003, the 
date of receipt of the claim.  38 C.F.R. § 3.400.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the grant of an effective date earlier than November 
20, 2003, for the grant of service connection for lymphoma, 
and the benefit-of-the-doubt is not for application.  See 
Gilbert, supra.  

2.  SMC-Aid and Attendance

Entitlement to special monthly compensation based on aid and 
attendance (SMC-AA) was established in February 2009, 
effective December 17, 2008.  The Veteran contends, however, 
that SMC-AA should have been granted in October 2008, along 
with special monthly compensation based on housebound 
criteria, with the same effective date of November 20, 2003.  
In the alternative, he argues that the effective date should 
be from March 22, 2002, the date he submitted a claim of 
service connection for disabilities secondary to herbicide 
exposure, or April 2, 2007, the date a VA physician told him 
he was dying from advanced lymphoma.  

The applicable law and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o); see also 38 C.F.R. § 3.401(a).  

When entitlement to SMC-AA was established in February 2009, 
the RO noted that medical evidence showed the Veteran's 
service-connected lymphoma had invaded his liver and spleen 
and resulted in his requiring frequent visits to the 
hospital.  In granting entitlement to SMC-AA, the RO based 
its decision on a statement from the Veteran wherein he 
stated that he has to pay others to perform daily tasks 
necessary for his personal and household needs, rely on 
family members to assist with personal needs, and spends 
considerable amounts of time in bed due to extreme fatigue 
and pain caused by lymphoma.  See February 2009 Veteran 
Statement.  

Review of the record reveals the first time the Veteran is 
shown to have expressed or requested a determination as to 
entitlement to SMC-AA was in December 17, 2008, when he 
called the RO and asked about aid and attendance given his 
recent award of service connection for lymphoma.  See 
December 2008 Report of Contact.  The Board has carefully 
reviewed the evidentiary record, including all communications 
received from the Veteran, and finds there is no formal or 
informal communication received from him, prior to December 
17, 2008, which indicates a desire or intent to file a claim 
of entitlement to SMC-AA.  Therefore, December 17, 2008, is 
the date the RO received the Veteran's informal claim of 
entitlement to SMC-AA.  

The Veteran has argued that entitlement to SMC-AA should be 
effective from November 20, 2003, the date from which 
entitlement to SMC based on housebound criteria is effective, 
March 22, 2002, the date he submitted claims of service 
connection for disabilities secondary to herbicide exposure, 
or else April 2, 2007, the date a VA physician told him he 
was dying from advanced lymphoma.  The Board has considered 
the Veteran's arguments; however, his assertions are not 
warranted for the following reasons.  

In October 2008, the RO granted entitlement to SMC based on 
housebound criteria, effective November 20, 2003.  The RO 
granted entitlement based upon evidence showing the Veteran 
had a service-connected disability rated as 100 percent 
disabling and additional service-connected disabilities 
independently ratable as 60 percent disabling or more.  The 
RO was correct in its determination in that the Veteran's 
service-connected lymphoma was rated 100 percent disabling, 
effective November 20, 2003.  However, the Veteran does not 
have any other service-connected disabilities which are 
independently ratable at 60 percent or more.  

The propriety of the grant of SMC based on housebound 
criteria, effective November 20, 2003, is in question 
because, while the Veteran's service-connected lymphoma was 
rated 100 percent disabling, effective November 20, 2003, he 
does not have any other service-connected disabilities that 
are independently ratable at 60 percent or more.  The Board 
also notes there is no evidence dated as early as November 
20, 2003, which shows the Veteran was permanently housebound 
because of his service-connected disabilities at that time.  
Nevertheless, the Board notes that the criteria for SMC based 
on housebound criteria are different from the criteria for 
SMC based on aid and attendance, and there is no evidence 
which shows the Veteran met the criteria for SMC-AA as early 
as November 20, 2003.  Indeed, the first evidence of his 
being so helpless as to be in need of regular aid and 
attendance is the Veteran's statement to that effect received 
by VA in February 2009.  See 38 U.S.C.A. § 1114(l), (s); 
38 C.F.R. § 3.350(b), (i).  


Review of the record reveals the Veteran filed several claims 
of entitlement to service connection in March 2002.  Review 
of the record also reveals he was diagnosed with advanced 
lymphoma in April 2007.  However, there is no evidence dated 
in March 2002 or April 2007 which shows he met the criteria 
for SMC-AA on those dates.  As noted, the first evidence of 
the Veteran's being so helpless as to be in need of regular 
aid and attendance is his statement to that effect received 
by VA in February 2009; therefore, entitlement to SMC-AA is 
not shown until that date.  

While entitlement to SMC-AA is not shown by the evidence of 
record until February 2009, the RO granted entitlement to 
that benefit from December 17, 2008, the first time the 
Veteran expressed a desire to file a claim for that benefit.  
The Veteran had argued that the Courts have ruled that all 
claims are at issue regardless if raised or spelled out and, 
thus, his claim of entitlement to SMC-AA should have been 
inferred long before December 2008.  While VA is advised to 
liberally construe all documents filed by a claimant to 
determine or infer what claims have been filed, the claimant 
must first submit some form of communication indicating a 
desire to file a claim for SMC-AA or, at a minimum, a belief 
that he or she is entitled to a particular benefit.  See 38 
C.F.R. § 3.1(p), 3.155; Servello, supra; EF v. Derwinski, 
supra.  

The first time the Veteran is shown to have expressed a 
belief that he is entitled to SMC-AA was in December 17, 
2008, and entitlement to SMC-AA is not shown by the evidence 
to have been met until February 2009.  Therefore, the Board 
finds that the effective date for the grant of SMC-AA can be 
no earlier December 17, 2008, the date of receipt of claim.  
See 38 C.F.R. § 3.400.  

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the grant of an effective date earlier than December 17, 
2003, for the grant of special monthly compensation based on 
aid and attendance, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, supra.




ORDER

Entitlement to service connection for residuals of a rib 
injury is denied.  

Entitlement to an initial disability rating higher than 10 
percent for service-connected residuals of staph infection, 
to include infection of the blood, arms, buttocks, and entire 
body, is denied.  

Entitlement to special monthly compensation at a higher rate 
than the intermediate rate between (l) and (m) for aid and 
attendance with disabilities evaluated 50 percent or more is 
denied.  

Entitlement to automobile and adaptive equipment or adaptive 
equipment only is denied.  

Entitlement to specially adapted housing is denied.  

Entitlement to an effective date earlier than November 20, 
2003, for the grant of service connection for lymphoma is 
denied.  

Entitlement to an effective date earlier than December 17, 
2008, for the grant of special monthly compensation for aid 
and attendance is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


